DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on March 9, 2021 are entered into the file. Currently, claims 1, 5 and 6 area amended; claims 8-12 are withdrawn; claims 13-16 are new; resulting in claims 1-7 and 13-16 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 7,906,189; previously cited) in view of Delys et al. (US 2015/0004336; previously cited), as evidenced by Saito et al. (US 5,130,293).
Regarding claims 1, 2 and 3, 
Tsai et al. teaches a heat transfer label comprising a support portion (13) having a carrier (15; label carrier) of paper, polymer-coated paper or polymer film substrate and a release layer or coating (17; release layer) applied to the top surface of the carrier (15; label carrier) (Figure 1; col. 5 Ln. 40-col. 10 Ln. 67). The heat transfer label further comprises a transfer portion (21) positioned over the release layer or coating (17; release layer) of the support portion (13), wherein the transfer portion (21) of the heat transfer label is transferred to an article or fabric under heat and pressure (col. 2 Ln. 40-col. 4 Ln. 25, col. 5 Ln. 40-col. 10 Ln. 67). 
The transfer portion (21) is comprised of a heat-activatable adhesive layer (27; heat transfer silicone ink layer) including a polyester powder (heat transfer adhesive) having a first surface and a second surface, the first surface contacts the article or fabric while applying sufficient heat to the bottom of the carrier (15; label carrier) to cause the transfer portion (21) to be released from the support portion (13) and cause the adhesive layer (27; heat transfer silicone ink layer) to become heat-activated for bonding to the desired article (col. 8 Ln. 3-col. 10 Ln. 48). The transfer portion (21) further comprises an ink design layer (25; image layer comprising a printed toner layer) of either a single ink or plurality of inks forming the desired image and/or text, and a primer layer (26; compatibility layer) which promotes the adhesion between the ink design layer (25; image layer comprising a printed toner layer) and the adhesive layer (27; heat transfer silicone ink layer) (col. 8 Ln. 3-col. 10 Ln. 60). 
The newly added limitation “wherein the compatibility layer is configured to restrict migration of contaminants from the release layer or the image layer from reaching the heat transfer silicone ink layer” recites the intended use of the invention, §2173.05(g) of the MPEP. 
Furthermore, Tsai al. teaches that the primer layer may comprise a single primer layer or a plurality of primer layers and preferably comprises at least one of polyurethane polymers, phenoxy polymers and polyvinyl chloride polymers (col. 11 Ln. 65-col. 12 Ln. 19, col. 14 Ln. 19-45). Evidentiary reference to Saito et al. teaches a heat transfer sheet comprising a primer layer that is used to improve the adhesion between the substrate film and a dye layer, wherein when a hydrophilic resin such as polyurethane resins or vinyl chloride resins are used, the primer layer also prevents migration of dye to the substrate film (col. 3 Ln. 62-col. 4 Ln. 10). Therefore, the primer layer taught by Tsai et al. comprised of polyurethane polymers or polyvinyl chloride polymers would be capable of performing in the manner claimed as supported by the teachings of evidentiary reference Saito et al. which teaches that the aforementioned polymers are inherently capable of preventing migration of contaminants. 
Tsai et al. does not expressly teach that the heat-activatable adhesive layer (27; heat transfer silicone ink layer) is comprised of a heat transfer layer comprising a silicone ink as recited by independent claim 1 or a heat transfer layer comprising a silicone ink base composition, a pigment, and a heat-transfer adhesion promoter being one or more of the following: a hydrogen bonded silicon, an organosilane and a metal chelate as recited by dependent claim 2. 
Delys et al. teaches a heat-transfer textile ink composition (heat transfer silicone ink layer) that provides improved adhesion of the silicone base and/or glue to substrate during heat transfer ([0007-0093]). The heat-transfer textile ink composition (heat transfer silicone ink layer) is used in a laminated heat-transfer product, such as labels, to provide an easy way to provide an image or indicia to suitable textile substrates ([0084-0093]). The heat-transfer textile ink composition (heat transfer silicone ink layer) taught by Delys et al. is comprised of a silicone ink base composition which are known in the art to provide elastomeric properties, soft hand feel and washing durability of the resultant treated textile; a pigment, and a heat-transfer adhesion promoter being one or more of the group comprising: a hydrogen bonded silicon, an organosilane and a metal chelate ([0003, 008-0093]). Delys et al. further teaches that the heat-transfer textile ink composition (heat transfer silicone ink layer) can includes one or more heat-transfer glues, such as polyester, which is well known in the art as being used for heat-transfer glues and adhesive compositions ([0084-0085]).
Both Tsai et al. and Delys et al. teach heat-activatable adhesive compositions comprising polyester, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat-activatable adhesive layer (27; heat transfer silicone ink layer) comprising polyester powder taught by Tsai et al. to include the heat-transfer textile ink composition taught by Delys et al. to improve the adhesion of the ink design layer to the intended article or fabric substrate while also providing a soft hand feel and washing durability of the resultant imaged article or fabric substrate. 
Regarding claim 4, Tsai et al. in view of Delys et al. teach all the limitations of claim 2 above. While Tsai et al. does not expressly teach that the primer layer (26; compatibility layer) is transparent, the references does teach that the primer layer (26; compatibility layer) has the same composition as the protective layer (23) which is provided over the ink design layer (25; image layer comprising a printed toner layer) (col. 8 Ln. 3-col. 10 Ln. 60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that both the protective layer (23) and the primer layer (26; compatibility layer) are transparent so as not to obscure the visibility of the ink design layer (25; image layer comprising a printed toner layer), and ensure proper placement of the heat transfer label prior to transfer to the intended substrate. 
Regarding claim 5, Tsai et al. in view of Delys et al. teach all the limitations of claim 2 above. Tsai et al. further teaches that the thickness of the primer layer (26; compatibility layer) is 0.2-0.5 mil (col. 9 Ln. 55-60). While Tsai et al. does not expressly teach the thickness of the primer layer (26; compatibility layer) as “up to 1 gsm”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the compatibility layer to be “up to 1 gsm” based upon the desired level of adhesion between the ink design layer (25; image layer comprising a printed toner layer) and the heat-activatable adhesive layer (27; heat transfer silicone ink layer). 
Regarding claim 7, Tsai et al. in view of Delys et al. teaches all the limitations of claim 2 above. Tsai et al. further teaches that the ink design layer (25; image layer comprising a printed toner layer) can in the form of a plurality of discrete elements . 

Claim 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 7,906,189; previously cited) in view of Delys et al. (US 2015/0004336; previously cited), as evidenced by Saito et al. (US 5,130,293) as applied to claim 1 above, and further in view of Doshi (US 2004/0210022).
Regarding claims 6, 14 and 15, Tsai et al. in view of Delys et al. teaches all the limitations of claim 1 above, however, the references do not explicitly teach that the primer layer (26; compatibility layer) comprises at least one of decamethyltetrasiloxane, tetraethyl orthosilicate and titanium (IV) butoxide as recited by claim 6, silica precursors as recited by claim 14, or silanes as recited by claim 15.
Doshi teaches new and improved coating compositions, wherein a silicate such as tetraethyl orthosilicate (silica precursor) is added to provide improved hardness and silanes are added to provide improved chemical resistance, corrosion resistance, hardness and drying properties ([0009, 0030-0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the composition of the primer layer (26; compatibility layer) taught by Tsai et al. in view of Delys et al. to include a silicate such as tetraethyl orthosilicate (silica precursor) to improve hardness of the primer layer, and/or silane to improve the resistance of the primer layer to chemicals and corrosion. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 7,906,189; previously cited) in view of Delys et al. (US 2015/0004336; previously cited), as evidenced by Saito et al. (US 5,130,293) as applied to claim 1 above, and further in view of Simpson et al. (US 5,674,805).
Regarding claims 6 and 12, Tsai et al. in view of Delys et al. teaches all the limitations of claim 1 above, however, the references do not explicitly teach that the primer layer (26; compatibility layer) comprises at least one of decamethyltetrasiloxane, tetraethyl orthosilicate and titanium (IV) butoxide as recited by claim 6, or that the primer layer (26; compatibility layer) is configured to crosslink the polymers of the toner image layer as recited by claim 13.
Simpson et al. teaches a binder for thermal transfer donor element, comprised of a binder such as phenoxy resin and a crosslinking agent such as titanium butoxide or tetraethyl orthosilicate to aid in providing a higher density image (col. 2 Ln. 20-col. 3 Ln. 20). 
As both Tsai et al. and Simpson et al. teach a layer comprising phenoxy resins as binder resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the primer layer (26; compatibility layer) taught by Tsai et al. in view of Delys et al. to include a titanium butoxide or tetraethyl orthosilicate cross linking agent as taught by Simpson et al. to improve the density of the image. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 7,906,189; previously cited) in view of Delys et al. (US 2015/0004336; previously cited), as evidenced by Saito et al. (US 5,130,293) as applied to claim 1 above, and further in view of Leck (US 6,248435).
Regarding claim 16, Tsai et al. in view of Delys et al. teaches all the limitations of claim 1 above, however, the references do not explicitly teach that the primer layer (26; compatibility layer) comprises colloidal silica. 
Leck teaches a heat transfer release finish which includes a primer composition that contains colloidal silica as an adhesion promoter (col. 9 Ln. 15-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primer layer (26; compatibility layer) taught by Tsai et al. in view of Delys et al. to include colloidal silica such as the primer layer taught by Leck, to further enhance the adhesion of the toner layer to the heat transfer silicone ink layer, as Leck teaches colloidal silica is used as an adhesion promoter. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 5 and 6 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments in the response filed March 9, 2021.
Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed 03/09/2021 have been fully considered but they are no persuasive, as the arguments do not address the newly applied evidentiary reference used to meet the newly added limitation of claim 1. 
The Applicant argues on page 6 that the cited references do not teach or disclose the newly added limitation “wherein the compatibility layer is configured to restrict migration of contaminants from the release layer or the image layer from reaching the heat transfer silicone ink layer”. This argument is not persuasive. 
The newly added limitation “wherein the compatibility layer is configured to restrict migration of contaminants from the release layer or the image layer from reaching the heat transfer silicone ink layer” recites the intended use of the invention.
Tsai et al. teaches that the primer layer may comprise a single primer layer or a plurality of primer layers and preferably comprises at least one of polyurethane polymers, phenoxy polymers and polyvinyl chloride polymers (col. 11 Ln. 65-col. 12 Ln. 19, col. 14 Ln. 19-45), which would be capable of performing in the manner claimed as supported by newly applied evidentiary reference to Saito et al. cited above.
Saito et al. teaches a heat transfer sheet comprising a primer layer that is used to improve the adhesion between the substrate film and a dye layer, wherein when a hydrophilic resin such as polyurethane resins or vinyl chloride resins are used, the primer layer also prevents migration of dye to the substrate film (col. 3 Ln. 62-col. 4 Ln. 10). 
Therefore, the primer layer taught by Tsai et al. comprised of polyurethane polymers or polyvinyl chloride polymers would be capable of performing in the manner 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



                                                                                                                                                                                                       /LAURA C POWERS/Primary Examiner, Art Unit 1785